W. SHARP, Judge.
Bolling appeals from his judgment and sentences for unlawful sale or delivery of a controlled substance,1 and unlawful possession of a controlled substance.2 The state concedes that a scrivener’s error occurred in this case that should be corrected. At the plea hearing, Bolling entered a no contest plea to attempted unlawful sale or delivery of a controlled substance, a third degree felony,3 and unlawful possession of a controlled substance, a misdemeanor.4 Accordingly, we correct the written orders of adjudication of guilt and order of probation to reflect the lesser crimes, and in all other respects, we affirm.
AFFIRMED as corrected.
PETERSON, C.J., and GRIFFIN, JJ., concur.

. § 893.13(l)(a)l, Fla.Stat. (1993).


. § 893.13(6)(a), Fla.Stat. (1993).


. § 777.04(1); (4)(e), Fla.Stat. (Supp.1994).


. § 777.04(1); (4)(f), Fla.Stat. (Supp.1994).